                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  MATTHEW COLTEN GILMORE,

           Plaintiff,
  v.

  CITY OF COLLEGEDALE and                                     No. 1:19-cv-359
  OFFICER JORDAN LONG,

            Defendants.

                                     NOTICE OF SERVICE

        Defendant Jordan Long hereby provides this Honorable Court with notice that he has

 forwarded his First Set of Interrogatories and Requests for Production of Documents Propounded

 to Plaintiff to all involved counsel on January 31, 2020 via First Class Mail.

        RESPECTFULLY SUBMITTED this 31st day of January, 2020.



                                               OFFICER JORDAN LONG


                                               By: /s/ Benjamin K. Lauderback
                                               BENJAMIN K. LAUDERBACK, BPR No. 020855
                                               WATSON, ROACH, BATSON &
                                               LAUDERBACK, P.L.C.
                                               900 S. Gay St., Suite 1500
                                               Knoxville, TN 37902




Case 1:19-cv-00359-PLR-SKL Document 13 Filed 01/31/20 Page 1 of 2 PageID #: 75
                                  CERTIFICATE OF SERVICE
          I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. All other parties will be served by regular U. S. mail. Parties may
 access this filing through the Court’s electronic filing system.

  Robin Ruben Flores                                Keith Grant
  4110-A Brainerd Road                              Philip Aaron Wells
  Chattanooga, Tennessee 37411                      ROBINSON, SMITH & WELLS, PLLC
                                                    633 Chestnut Street, Suite 700
                                                    Chattanooga, TN 37450

        Dated this 31st day of January, 2020.


                                                /s/ Benjamin K. Lauderback
                                                BENJAMIN K. LAUDERBACK




                                                   2

Case 1:19-cv-00359-PLR-SKL Document 13 Filed 01/31/20 Page 2 of 2 PageID #: 76
